Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
With respect to claims 1-20, Examiner agrees with Applicant’s argument based on amendment filed on 06/17/2022, that reference fail to teach applying a specific ontology to the converted file to resolve entities and perform semantic annotation, the entity resolution comprising one or more determinations of whether entities detected in the converted file refer to one or more real-world entities, and the semantic annotation comprising relating one or more phrases in the converted file to one or more real-word entities, and the semantic annotation comprising relating one or more phrases in the converted file to one or more concepts formally defined in the specific ontology; generating at least one expression, the at least one expression comprising one or more of specific words, relationships between specific words, and word patterns that identify specific content in the convert file,  wherein the expression comprises an expression string in a domain specific language and applying the answer to the at least one question as feedback to the artificial intelligence process to improve the accuracy of the artificial intelligence process.  Further, the amendment is overcome 35 U.S.C 101. Therefore, the previous office is withdrawn.  
Furthermore, Examiner called the Attorney to file the TD to resolve the obvious double patenting.  Therefore, the previous rejection is withdrawn. The claims 1-20 are allowed.
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG T VY/
Primary Examiner, Art Unit 2163                                                                                                                                                                                         July 30, 2022